 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10   SGSB, INC., a California corporation,       Case No. 2:19-cv-04782 AB (PLAx)
                                                 Hon. André Birotte, Jr.
11                  Plaintiff,
12   v.
                                                 ORDER RE STIPULATED
13   THE CITY OF SANTA BARBARA;                  PROTECTIVE ORDER
     and DOES 1-10, Inclusive,
14
                    Defendants.
15

16   COASTAL DISPENSARY, LLC, a
     California limited liability company;
17   GSG SBCA, INC., a California
     corporation; and FARMACY SB, INC.,
18   a California corporation,
19                  Real Parties in Interest.
20
     AND RELATED CROSS-ACTION.
21

22
           Having considered the papers, and finding that good cause exists, the Parties’
23
     Stipulated Protective Order is granted.
24
           IT IS SO ORDERED.
25

26   Dated:      October 15 2019
                 _________,
                                                           Paul L. Abrams
27                                                  United States Magistrate Judge
28

                                                            STIPULATED PROTECTIVE ORDER
                                                                    CASE NO. 2:19-CV-04782
